DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           ROBIN FLEMING,
                              Appellant,

                                    v.

 FLEMING PROPERTIES, LLC, a Colorado Limited Liability Company,
                        Appellee.

                              No. 4D20-2452

                          [January 27, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Scott R. Kerner, Judge; L.T. Case No. 50-2016-CA-003507-
XXXX-MB.

   Dean A. Morande and Michael K. Winston of Carlton Fields, P.A., West
Palm Beach, for appellant.

   Daniel A. Bushell of Bushell Law, P.A., Fort Lauderdale, and Barry S.
Balmuth of Barry S. Balmuth, P.A., Palm Beach Gardens, for appellee.

PER CURIAM.

   Affirmed.

CONNER, C.J., FORST and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.